Following the filing of the opinion in this case, Relator Hansen filed a petition for rehearing, which this court granted. Thereupon an application was filed by J. R. Smead, Charles F. Reddoch, and Jess B. Hawley for leave to file a brief as friends of the court, which application also was granted.
Upon rehearing, the questions presented by the record were fully and forcefully argued by counsel for the respective parties, as were the questions discussed and urged by the above-named friends of the court. I have again carefully examined and considered the authorities, as well as the constitutional and statutory provisions cited, but do not find any sound reason for departing from the opinion heretofore filed in this case and, therefore, adhere thereto.
However, the brief filed by the friends of the court leads me to point out: That Mr. P.C. O'Malley, former manager *Page 792 
of the State Insurance Fund, is not a party to this action; that he is not on trial in this case; that this court has not adjudged him guilty of any misconduct whatsoever, and that this court has not decided that he is ineligible to hold the office of manager of that fund.